
	
		II
		112th CONGRESS
		1st Session
		S. 1659
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Ms. Ayotte (for herself
			 and Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To return unused or reclaimed funds made available for
		  broadband awards in the American Recovery and Reinvestment Act of 2009 to the
		  Treasury of the United States.
	
	
		1.Accountability for broadband
			 stimulus funds
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the Rural Utilities Service or the
			 Assistant Secretary of Commerce for Communications and Information shall take
			 prompt and appropriate action to terminate for cause any award made under the
			 Broadband Initiatives Program or the Broadband Technology Opportunities
			 Program, respectively, established pursuant to the American Recovery and
			 Reinvestment Act of 2009, if the Administrator or Assistant Secretary
			 determines that cause exists to terminate the award. Such cause may include an
			 insufficient level of performance, wasteful spending, or fraudulent
			 spending.
			(b)Deobligation and
			 return of funds to Treasury
				(1)DeobligationUpon
			 terminating an award under subsection (a), the Administrator or the Assistant
			 Secretary shall immediately deobligate an amount equivalent to such award, as
			 recoverable, less allowable costs.
				(2)Return to
			 TreasuryNot later than 30
			 days after deobligating an amount under paragraph (1), the Administrator or the
			 Assistant Secretary shall, without exception, return such amount to the general
			 fund of the Treasury of the United States.
				(3)No expenditures
			 during termination processThe Administrator or the Assistant
			 Secretary shall promptly pursue available corrective measures to ensure that
			 funds received through an award terminated under subsection (a) are not
			 expended during the termination process.
				(4)Accounting by
			 award recipientThe Administrator or the Assistant Secretary
			 shall direct the recipient of an award terminated under subsection (a) to
			 provide to the Administrator or the Assistant Secretary a complete and accurate
			 accounting, which may include an independent accounting, for any award funds
			 that, as of the date of termination, the recipient has received but has not
			 expended on allowable costs.
				2.Disposition of
			 unused fundsThe Administrator
			 of the Rural Utilities Service or the Assistant Secretary of Commerce for
			 Communications and Information shall return to the general fund of the Treasury
			 of the United States an amount equivalent to any award, as recoverable, less
			 allowable costs, made under the Broadband Initiatives Program or the Broadband
			 Technology Opportunities Program, respectively, established pursuant to the
			 American Recovery and Reinvestment Act of 2009, if such award has been returned
			 to the Administrator or Assistant Secretary or disclaimed by the award
			 recipient at any time after the date of enactment of such Act.
		3.Oversight and
			 reporting requirements
			(a)Action on
			 information from OIG or GAOIf the Administrator of the Rural Utilities
			 Service or the Assistant Secretary of Commerce for Communications and
			 Information receives information from an official described in subsection (b)
			 with respect to an award made under the Broadband Initiatives Program or the
			 Broadband Technology Opportunities Program, respectively, established pursuant
			 to the American Recovery and Reinvestment Act of 2009, and such information
			 pertains to material noncompliance with the award terms or provisions or
			 improper usage of award funds, the Administrator or the Assistant Secretary
			 shall—
				(1)immediately review
			 such information; and
				(2)not later than 30
			 days after receiving such information, determine whether cause exists to
			 terminate such award under section 1(a).
				(b)Officials
			 describedThe officials
			 described in this subsection are the following:
				(1)With respect to the Broadband Initiatives
			 Program, the Inspector General of the Department of Agriculture.
				(2)With respect to
			 the Broadband Technology Opportunities Program, the Inspector General of the
			 Department of Commerce.
				(3)The Comptroller
			 General of the United States.
				(c)Congressional
			 notification
				(1)In
			 generalNot later than 3 days after making a determination
			 described in subsection (a)(2), the Administrator or the Assistant Secretary
			 shall provide a notification of such determination to—
					(A)the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture of
			 the Senate or the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate, respectively; and
					(B)the official who
			 provided the information described in subsection (a).
					(2)Contents of
			 notificationThe notification required by paragraph (1) shall
			 include an explanation of—
					(A)the determination
			 described in subsection (a)(2); and
					(B)any action taken
			 as a result of the determination or why no action was necessary.
					4.Conforming
			 amendmentsSection 6001(i)(4)
			 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(i)(4)) is
			 amended—
			(1)by striking
			 may and inserting shall; and
			(2)by striking
			 , and award these funds competitively to new or existing applicants
			 consistent with this section.
			5.Award
			 definedIn this Act, the term
			 award includes grants and loans.
		
